DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the Applicant’s amendments and Rule 1.132 Declaration filed 07/19/2021 have placed the claims into allowable form.  The declaration submitted by the Applicant has shown that unexpectedly superior results are obtained from the combination of elements recited in the instant claims.  Specifically, Table I’ submitted in the declaration shows that superior results are obtained from the average distance range of 100 to 250 nm between neighboring projections when employing the titanate compounds recited in pending claim 1.  Furthermore, Table I’ shows that inferior results are unexpectedly obtained at values outside of this average distance range, but within the broader range taught by JP ‘814.  JP ‘814 further does not teach the use of toners comprising titanate particles in combination with the photoconductor having projections on the surface thereof.  The Applicant has additionally shown in Table I of the instant specification that when titanium dioxide is used as an external additive on the toner instead of one of the recited titanate particles inferior results are also obtained (see Comparative Example 3 of the instant specification).  The photoconductor used in Comparative Example 3 is the same used in Inventive Examples 6-10 and therefore the difference in performance can be attributed to the external additive of the toner.  As such, the Applicant has sufficiently demonstrated and unexpected synergistic improvement from the combination of elements recited in pending claim 1.  The claims are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER L VAJDA whose telephone number is (571)272-7150.  The examiner can normally be reached on 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        07/21/2021